Citation Nr: 1640743	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right shoulder disorder, claimed as arthritis and nerve damage.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), major depressive disorder, and bipolar disorder, to include as secondary to service-connected residuals of a left shoulder injury.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for a right shoulder disorder, claimed as arthritis and nerve damage. 

6.  Entitlement to service connection for a psychiatric disorder, claimed as PTSD, major depressive disorder, and bipolar disorder to include as secondary to service-connected residuals of a left shoulder injury.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a left shoulder disorder, claimed as arthritis and nerve damage, to include as secondary to service-connected residuals of a left shoulder injury.

9.  Entitlement to service connection for an upper back disorder, claimed as nerve damage.

10.  Entitlement to service connection for a right inner ear disorder, claimed as Meniere's Disease.

11.  Entitlement to service connection for a right hand disorder, claimed as arthritis.

12.  Entitlement to service connection for a left hand disorder, claimed as arthritis.

13.  Entitlement to service connection for a heart disorder.

14.  Entitlement to a compensable evaluation for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from March 1981 until April 1988.  This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Montgomery, Alabama.  Jurisdiction is with the RO in Montgomery, Alabama.

In August 2015, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is located in the electronic claims folder.  

The Veteran originally claimed entitlement to service connection for nerve damage of the upper back and shoulders; arthritis of the bilateral shoulders and hands; and PTSD, depression, and bipolar disorder.  At the August 2015 hearing, the Veteran agreed to recharacterize his claims as reflected on the title page of this document.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records after 2009 that are relevant to the issues on appeal.
 
The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a psychiatric disorder, a low back disorder, an upper back disorder, a right inner ear disorder, a right hand disorder, a left hand disorder, and a heart disorder; and entitlement to a compensable evaluation for service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2003 rating decision denied entitlement to service-connection for a right shoulder disorder, PTSD, and major depression with organic mood disorder; and confirmed and continued previous denials of entitlement to service connection for a low back disorder and left ear hearing loss.  The Veteran did not appeal that decision, or submit new and material evidence within the relevant appeal period.  

2.  The evidence associated with the file after the July 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disorder.

3.  The evidence associated with the file after the July 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.

4.  The evidence associated with the file after the July 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back disorder.

5.  The evidence associated with the file after the July 2003 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.
CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a left shoulder injury.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left shoulder injury.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a lower back disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

4.  New and material evidence has not been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As it pertains to the Veteran's claims to reopen previously denied claims of entitlement to service connection for a right shoulder disorder, a psychiatric disorder, and a low back disorder, in light of the Board's favorable decision any deficiencies in VA's duty to notify and assist are moot.  Regarding the Veteran's claim to reopen a previously denied claim of entitlement to service connection for left ear hearing loss, VA's duty to notify was satisfied in a letter dated July 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private and VA medical records, are associated with the claims file.  The Veteran has not identified any additional, available, outstanding records pertinent to his claimed left ear hearing loss.  In addition, the Veteran was afforded a VA audiology evaluation in March 2006, despite the fact that the provision of such an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Consideration of whether that examination is adequate is not necessary since the Board finds that the Veteran has failed to submit new and material evidence to reopen his claim for service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims, to include whether there was now hearing loss for VA purposes.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claims. 

New and Material Evidence

The Veteran seeks to reopen previously denied claims of entitlement to service connection for a right shoulder disorder, an acquired psychiatric disorder, a low back disorder, and left ear hearing loss.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

      1.  Right Shoulder Disorder

The Veteran's claim of entitlement to service connection for a right shoulder disorder was denied in the July 2003 rating decision on the grounds that there was no chronic right shoulder disorder incurred in service or evidence of a currently diagnosed right shoulder disorder.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the July 2003 rating decision included the following: the Veteran's STRs from December 1986 diagnosing scapular winging secondary to a long thoracic nerve injury, and June 1987 physical therapy notes reporting that the Veteran had bilateral scapular winging following wall press testing and secondary to sub-scapular muscle weakness; July 1990 and September 1990 private neurological consultation reports noting a diagnosis of brachial plexopathy with decreased thenar firing patterns of the bilateral upper extremities due to the 1981 in-service shoulder injury; October 1990 and February 1991 medical consultations noting that the Veteran had ongoing pain in the right shoulder; and December 2001 VA x-rays noting degenerative changes at the acromioclavicular joint bilaterally.  

The evidence submitted after the July 2003 rating decision includes the following:  the Veteran's March 2006 statement in which he reported that he had bilateral scapular winging and nerve damage; a March 2006 VA examination report diagnosing winging right scapula of unknown etiology; and the Veteran's August 2015 hearing testimony that his right shoulder problems (claimed as arthritis and nerve damage) were the result of his in-service left shoulder and thoracic nerve injury.

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right shoulder disorder.  The evidence, including the Veteran's 2006 and 2015 statements and the March 2006 examination report, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  Specifically, the evidence indicates a current diagnosis of right scapular winging with ongoing symptomatology that may be etiologically related to the Veteran's service-connected left shoulder injury residuals.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to a right shoulder disorder is reopened.   

      2.  Psychiatric Disorder
      
The Veteran's claim of entitlement to service connection for a psychiatric disorder was denied in the July 2003 rating decision on the grounds that there was no current diagnosis of PTSD, and that the Veteran's diagnosed major depressive disorder and organic mood disorder were not incurred in service or etiologically related to the Veteran's period of service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the July 2003 rating decision included the following: the Veteran's STRs that were silent for any psychiatric complaints, treatment, or diagnoses; VA treatment records from 2002 to 2003 noting diagnoses of adjustment disorder, dysthymic disorder, major depressive disorder, pain disorder associated with psychological factors and general medical condition, and rule out conversion disorder; a March 2003 VA psychotherapy session record reporting that the Veteran's dysthymic disorder was related to pain from his left shoulder; a January 2003 private orthopedic record noting a current diagnosis of PTSD; an April 2003 VA psychiatric examination report noting diagnoses of major depression and organic mood disorder secondary to medical problems, and noting that verification of the Veteran's stressor was required prior to making a final PTSD diagnosis; and an April 2003 PTSD questionnaire in which the Veteran reported several in-service stressors. 

The evidence submitted after the July 2003 rating includes the following:  a July 2003 VA psychosocial history noting that the Veteran reported a history of PTSD symptoms related to reported in-service stressors and diagnosing dysthymic disorder; a June 2005 VA progress note reporting that the Veteran had mild PTSD with a history of traffic accident and head injury; an August 2007 statement from the Veteran in which he wrote that his PTSD was related to his in-service left shoulder injury because it was traumatic for the Veteran to realize that his career was over; VA treatment records noting ongoing diagnoses of conversion disorder and bipolar disorder; and the Veteran's August 2015 hearing testimony that a doctor told him that his psychiatric disorders were related to his period of active service, and the Veteran's report that he first experienced panic attacks in service. 

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder.  The evidence, including the June 2005 VA progress note, August 2007 statement from the Veteran, and August 2015 hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  Specifically, the new evidence indicates diagnoses of psychiatric disorders including PTSD, that a psychiatric disorder may have had its onset in service, and that the Veteran's currently diagnosed psychiatric disorder may be etiologically related to the Veteran's period of active service (to include an in-service head injury) or to his in-service left shoulder injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The new evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  When considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left shoulder injury, is reopened.

      3.  Low Back Disorder
      
The Veteran's claim of entitlement to service connection for a low back disorder was denied in the July 2003 rating decision on the grounds that there was no evidence of low back disorder that was etiologically related to the Veteran's period of service.  Rather, the RO concluded that the Veteran's then diagnosed low back pain status post laminectomy was etiologically related to a car accident that occurred after service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the July 2003 rating decision included the following: the Veteran's STRs that were significant for an October 1981 notation that the Veteran was in a car accident and had low back pain, and an undated STR noting that the Veteran was assessed as having low back sprain following a vehicle collision; a July 1990 private neurology consultation report noting that the Veteran developed low back pain following a June 1990 car accident, and noting a diagnosis of lumbosacral radiculopathy rule out disc disease; September 1990 MRI test results significant for degenerated disks at L5-S1, and early degenerative changes at L2-3, L3-4, and L4-5; a March 2002 VA examination report noting diagnoses of low back pain status post lumbar laminectomy in 1992, arthritis of the lumbar spine, and rule out degenerative disk disease of the lumbosacral spine; January 2003 MRI test results significant for 
significant for bilateral L5 spondylolysis with associated grade I anterolisthesis of L5 on S1, moderate bilateral L5 neural foraminal stenosis, and moderate degenerative changes at L5-S1; and a January 2003 private orthopedic consultation report noting the Veteran gave a history of injuring his low back at the same time he injured his left shoulder.  

The evidence submitted after the July 2003 rating decision includes the Veteran's August 2015 hearing testimony that he first injured his lower back in a car accident while in service, and that he received only minimal treatment because of his rank, and that he experienced ongoing symptoms of back pain thereafter.

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  The August 2015 hearing testimony is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  Specifically, the Veteran has claimed that his chronic low back pain had its onset in service following a car accident and that symptoms began during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  For all of the above reasons, the Veteran's claim of entitlement to service connection for a lower back disorder is reopened.

      4.  Left Ear Hearing Loss
      
The Veteran's claim of entitlement to service connection for left ear hearing loss was denied in the July 2003 rating decision on the grounds that there was no evidence of impaired hearing.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the July 2003 rating decision included the following: the Veteran's STRs that were negative for left ear hearing impairment; 1988, 1991, and 2003 VA audiology evaluations reporting normal hearing acuity for the left ear; and an August 2002 VA audiology consultation report noting that the Veteran's hearing in the left ear was within normal limits.

The evidence submitted after the July 2003 rating decision includes a March 2006 VA audiology evaluation and the Veteran's August 2015 hearing testimony.  Audiometric testing results for the left ear performed at the March 2006 VA audiology evaluation showed the following:

Hertz
500
1000
2000
3000
4000
Left Ear
20
15
15
30
20

Speech discrimination measured 96 percent in the left ear.  The examiner diagnosed mild noise induced hearing loss.  At the August 2015 hearing, the Veteran reported that he had hearing loss in both ears, but worse on the right.  

The Board finds that new and material evidence has not been presented sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for left ear hearing loss.  The March 2006 VA audiology evaluation and August 2015 hearing testimony are new because they were not previously submitted to VA.  The evidence is not material, however, because it does not relate to an unestablished fact necessary to establish the claim, specifically evidence of a left ear hearing loss disability for VA purposes.  While the Veteran has established a current diagnosis of mild noise induced hearing loss, under 38 C.F.R. § 3.385 (2015), the Veteran does not have a hearing loss disability for VA purposes.  Thus, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, the Veteran's claim to reopen a previously denied claim of entitlement to service for left ear hearing loss is denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a left shoulder injury, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left shoulder injury, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence has not been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss, and the claim to reopen is denied.


REMAND

Regarding the Veteran's remaining claims on appeal; remand is required to obtain VA examinations and opinions, and to associate with the claims file all outstanding VA treatment records.

First, at the August 2015 Board hearing, the Veteran reported that his right ear hearing loss had worsened.  A veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent VA examination appears to have been conducted in 2006.  Thus, remand is required to secure a VA examination to assess the current severity of the Veteran's service-connected right ear hearing loss.  

Second, remand is required to secure VA examinations and opinions regarding the remaining claims of entitlement to service connection.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

	1.  Right Shoulder

A June 1987 STR noted bilateral scapular winging, and the Veteran was assessed as having bilateral winging secondary to sub scapular muscle weakness.  In September 1990 the Veteran presented for neurologic reevaluation.  Dr. W.A. reported that additional diagnostic testing confirmed that the Veteran had known plexopathy stemming from his in-service injury, and that it was clear that the damage in the shoulder-girdle regions was secondary to the Veteran's service-related injury or plexopathy.  In a February 1991 VA consultation sheet, it was noted that upon examination of the right shoulder there was pain the scapula, but no winging.  

The Veteran underwent a VA orthopedic examination in February 1991.  At that time the examiner diagnosed rule out nerve compression to scapular muscles bilaterally.  A July 2005 electromyography showed findings indicative of a peripheral neuropathy involving the right upper extremity.  The Veteran underwent a VA shoulder examination in March 2006 in connection with a separate increased rating claim.  Upon examination of the right shoulder, there was evidence of winging of the right scapula.  Diagnostic testing revealed no radiographic abnormality.  The examiner stated that the cause of the Veteran's winging right scapula was unknown.  At the August 2015 Board hearing, the Veteran testified that he had ongoing symptoms of right shoulder pain.

Accordingly, there is evidence that the Veteran has current right shoulder diagnoses of scapular winging and neuropathy that may be related to the Veteran's in-service left shoulder injury.  Thus, remand is required to secure a VA examination and opinion addressing the nature and etiology of all currently present right shoulder disorders.

      2.  Left Shoulder Arthritis and Nerve Damage
	
December 2001 VA x-rays, as reported in a March 2002 VA examination report, were significant for mild degenerative changes at the acromioclavicular joint bilaterally, and worse on the left.  The VA examiner diagnosed pain in the left shoulder, recurrent subluxation of the left shoulder due to prior injury, and winging of the left scapula due to weakness of the left serratus anterior due to injury to the long thoracic nerve in the left shoulder.  The Veteran underwent a VA examination in March 2006, and upon diagnostic testing the examiner found no evidence of a radiographic abnormality of the left shoulder.  The examiner diagnosed recurrent left shoulder dislocation.  May 2007 VA x-rays of the left shoulder were significant for normal glenohumeral relationship, well maintained acromiohumeral distance, no significant acromioclavicular joint degeneration, and unremarkable soft tissues.  An impression of no significant abnormality was advanced.

The above evidence demonstrates ambiguity as to whether the Veteran has diagnoses of arthritis or nerve damage secondary to his service-connected residuals of a left shoulder injury.  As the March 2006 VA examiner did not reconcile the prior medical evidence noting degenerative changes of the acromioclavicular joint, the examination report findings pertaining to the Veteran's left shoulder are inadequate.  In addition, the examiner did not address whether the Veteran has any ongoing nerve damage, including neuropathy, of the left shoulder.  Thus, remand is necessary to afford the Veteran an adequate VA examination to determine the nature and etiology of his claimed left shoulder arthritis and nerve damage.

	3.  Psychiatric Disorder

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD, depression, and bipolar disorder), which he asserts is etiologically related to his period of active service.

The Veteran's STRs are significant for a July 1982 head injury.  In a September 2002 VA mental health note, the Veteran's therapist reported that the Veteran had a closed head injury from an auto accident several years prior.  At a March 2003 VA psychotherapy session, the Veteran's therapist stated that the Veteran had headaches and sleep disruptions that were partly related to the loss of a helicopter pilot during a training exercise.  The therapist advised the Veteran that his currently diagnosed dysthymic disorder was related to pain from his left shoulder.  In a June 2005 VA progress note, it was reported that the Veteran had mild PTSD with a history of traffic accident and head injury.  The Veteran has testified that his current psychiatric disorders are etiologically related to traumatic experiences from his period of active service and/or residuals of a left shoulder injury.  

The Veteran underwent a VA psychiatric examination in April 2003.  At that time the Veteran reported seeing Korean women being mistreated and then committing suicide.  He also reported being in a car accident in 1983 with his girlfriend, and that she later died of her injuries.  The examiner noted that he did not have actual flashbacks, but "ruminated on how some Korean women were treated."  The examiner diagnosed major depression, and organic mood disorder secondary to medical problems.  The examiner stated that the Veteran had ongoing serious medical problems, and possibly a depressive component secondary to a reported stroke.  With regard to PTSD, the examiner reported that verification of the 1983 car accident that resulted in the death of the Veteran's girlfriend was required prior to making a final PTSD diagnosis.  The examiner did not express an opinion as to whether any of the Veteran's diagnosed psychiatric disorders were etiologically related to his period of active service or secondary to his service-connected residuals of a left shoulder injury.  In addition, since that time the Veteran has submitted additional evidence and testimony regarding his in-service stressors.  Moreover, as the record shows that the Veteran had an in-service head injury, it is necessary to secure an opinion as to whether depression manifested within the relevant time period for presumptive service connection under 38 C.F.R. § 3.310(d) (2015).  Thus, remand is required to secure a VA examination and opinion addressing the nature and etiology of all currently present psychiatric disorders.

	4.  Low Back Disorder

The Veteran is seeking entitlement to service connection for a low back disorder, which he asserts is etiologically related to his in-service car accident and/or injury to his left shoulder.

The Veteran's STRs are significant for an undated complaint of low back pain after a vehicle collision, and he was assessed as having a low back sprain.  In an October 1981 STR, it was reported that the Veteran was in a car accident and had low back pain.  At a January 2003 consultation at Hastings Orthopedic Clinic, the Veteran gave a history of injuring his low back at the same time he injured his long thoracic nerve on the left.  Since that time the Veteran endorsed symptoms of low back pain.  August 2013 VA x-rays of the lumbar spine were significant for mild spondylolisthesis of L5 on S1 with degenerative change seen at L5-S1, severe narrowing vacuum disk phenomena, marginal osteophyte, and sclerosis.  Thus, there is evidence of an in-service low back injury, a present lumbar spine disorder, and testimony that the Veteran experienced low back pain following an in-service car accident.  Accordingly, remand is required to secure a VA examination and report addressing the nature and etiology of his claimed lower back disorder. 

	5.  Right Inner Ear Disorder

The Veteran asserts that he has tissue damage in his right ear as a result of an in-service right ear injury that causes balance problems.  

At a February 1991 VA audiology evaluation, it was reported that the Veteran had tinnitus in the right ear following a tympanic membrane perforation in service.  In a May 2006 statement, the Veteran wrote that he had inner ear tissue damage to the right ear that caused him to lose his balance and fall.  In a December 2009 VA otolaryngology clinic note, it was reported that the Veteran had been treated for Meniere's disease and asymmetric sensorineural hearing loss.  It was noted that since the Veteran began medication for Meniere's, he experienced a decrease in balance problems.  In a December 2013 VA medical record, it was reported that a physician had diagnosed Meniere's disease in December 2008, and that the Veteran reported symptoms since 1984.  Thus, there is evidence of an in-service right ear tympanic membrane injury, a present diagnosis of Meniere's disease, and testimony that the Veteran experienced symptoms since service.  Accordingly, remand is required to secure a VA examination and report addressing the nature and etiology of his claimed right inner ear disorder. 

	6.  Right Hand Disorder

The Veteran is seeking entitlement to service connection for a right hand disorder that he asserts is etiologically related to an in-service right hand injury.  

August 1982 STRs note that the Veteran jammed a finger on his right hand and had a connective tissue strain.  June 1983 right hand x-rays were significant for an irregularity along the lateral cortical margin of the base of the proximal phalanx of the little finger that most likely represents change from an old trauma.  A June 1984 STR noted that the Veteran had right fist pain and contusion following a fight.  The Veteran underwent a VA orthopedic examination in February 1991, and the examiner diagnosed bilateral carpal tunnel syndrome.  At the August 2015 hearing, the Veteran reported that he broke his hand in service, and that he had been diagnosed with arthritis.  As there is evidence of several right hand injuries in service, there is evidence of carpal tunnel syndrome, and the Veteran has testified that he has arthritis as a result, remand is required to secure a VA examination and opinion regarding the nature and etiology of any right hand disorder.  

	
      
7.  Left Hand Disorder

The Veteran is also seeking entitlement to a left hand disorder, which he asserts is etiologically related to his service-connected residuals of a left shoulder injury.  

At a December 2001 VA orthopedic appointment, the Veteran reported left hand numbness and tingling associated with his chronic left shoulder dislocations.  January 2003 private treatment records from Hastings Orthopedic clinic report that following diagnostic testing, the Veteran was diagnosed with mild carpal tunnel syndrome of the left upper extremity.  Thus, there is evidence of left hand symptomatology associated with the Veteran's service-connected residuals of a left shoulder injury, and evidence of a current diagnosis of carpal tunnel syndrome.  Accordingly, remand is required to secure a VA examination and opinion regard the nature and etiology of the Veteran's claimed left hand disorder.

	8.  Heart Disorder

The Veteran is seeking service connection for a heart disorder that he claims is etiologically related to his period of active service.

The Veteran's STRs are significant for March 1984 complaints of chest pain.  Upon physical examination of the chest the Veteran had mild left sided anterior discomfort.  In a May 1986 dental health questionnaire, the Veteran reported heart trouble and/or chest pain.  A September 2002 VA myocardial perfusion study was significant for a small size, mild degree anteroseptal perfusion defect. In a February 2003 VA progress note, it was reported that the Veteran had chest pain with mildly depressed left ventricle function and reversible ischemia.  A May 2003 VA clinic note reported that the Veteran had ongoing chest pain relieved by taking nitroglycerin. The Veteran presented to a Riverview Regional Medical Center emergency room in December 2012 with complaints of chest pain.  Diagnostic testing was significant for normal sinus rhythm, right axis deviation, and nonspecific intraventricular block.  The Veteran was assessed as having atypical chest pain, and intraventricular conduction delay per ECG.  At the August 2015 hearing, the Veteran endorsed ongoing symptomatology of lightheadedness and dizziness upon exertion.  Thus, there is evidence of in-service complaints of chest pain, evidence of reversible ischemia and intraventricular block, and testimony of ongoing symptomatology.  Accordingly, remand is required to secure a VA examination and report addressing the nature and etiology of his claimed heart disorder.

	9.  Upper Back Disorder

In an October 1981 STR, it was reported that the Veteran was in a car accident and had a whiplash type injury.  A January 1986 STR reported that the Veteran had neck injury after being hit by a hatch.  X-ray testing was negative for any apparent cervical spine fracture, dislocation, or soft tissue abnormality.  A March 1987 STR reported that the Veteran had a diagnosis of mild left brachial plexopathy and left spinal accessory nerve neuropathy secondary to old traction injury.  A January 1988 STR noted that following EMG testing, there was no evidence of present denervation and the Veteran was assessed as having winging secondary to a weak serratus muscle.

At a July 1990 private neurological consultation, the Veteran gave a history of neck pain following a (post-service) June 1990 car accident.  At that time, range of motion for the neck was not limited, although there was winging of both scapulae with the left side predominating.  August 1990 private MRI testing results of the cervical spine were significant for minimal disc bulge at C5-6 and C6-7.

Private medical records from Hasting Orthopedic clinic note that following diagnostic testing in January 2003, there was no evidence of a current long thoracic nerve injury or cervical radiculopathy.  October 2003 VA x-rays of the Veteran's cervical spine were negative for any problems.  VA medical records are silent for any complaints related to the neck, except for complaints of headache originating at the base of the neck and involving bilateral cranium.  See September 2013 VA neurology clinic consultation.  As the record shows various diagnoses of upper back or neck disorders and it isn't clear if there is a disorder separate from the residuals of the in-service long thoracic nerve injury, remand is required for an examination.  

Lastly, on remand efforts should be made to identify and obtain any outstanding and relevant VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed right shoulder disorder, claimed as arthritis and nerve damage.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all right shoulder disorders present since 2003.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that a right shoulder disorder had its onset in, or is otherwise related to, the Veteran's period of active service, to include the underlying injury for which the Veteran's left shoulder is service connected?

c)  Is it at least as likely as not (a 50 percent or greater probability) that a right shoulder disorder is caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

The examiner must address the following:  the Veteran's STRs noting right scapular winging secondary to weak serratus; the July 1990 and September 1990 private neurology consultation reports; March 1991 VA nerve conduction studies; December 2001 VA x-rays results; July 2005 VA electromyography report findings; the March 2006 VA examination; and the Veteran's testimony regarding onset and continuity of symptoms.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed left shoulder arthritis and nerve damage.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Does the Veteran have a current diagnosis of left shoulder arthritis or nerve damage, to include neuropathy?  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently present left shoulder arthritis or nerve damage had its onset in, or is otherwise related to, the Veteran's period of active service, to include the underlying left shoulder injury for which the Veteran's left shoulder is service connected?

c)  Is it at least as likely as not (a 50 percent or greater probability) that any currently present left shoulder arthritis or nerve damage was caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

The examiner must address the following:  December 2001 VA x-rays; a March 2002 VA examination report; October 2002 VA MRI and ECG test results; April 2003 VA x-rays; a March 2006 VA examination report; and May 2007 VA x-rays.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of all psychiatric disorders present during the pendency of the appeal.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all psychiatric disorders present since 2003.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that each currently diagnosed psychiatric disorder had its onset in, or is otherwise related to, the Veteran's period of active service?

c)  Is it at least as likely as not (a 50 percent or greater probability) that each psychiatric disorder was caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

d)  Is it at least as likely as not that depression manifested within 3 years of a moderate or severe in-service traumatic brain injury (TBI), or within 12 months of a mild in-service TBI?  The examiner must identify and explain what incident caused the TBI.

The examiner must address the following:  the Veteran's STRs noting a July 1982 head injury; a September 2002 VA mental health note reporting a history of closed head injury; the February 2003 VA psychological assessment and mental health notes; the Veteran's April 2003 PTSD stressor questionnaire; the April 2003 VA psychiatric examination; a July 2003 VA psychosocial history and assessment; an August 2003 individual therapy note; June 2005 VA progress note reported a diagnosis of PTSD with a history of traffic accident and head injury; June 2006 VA psychological evaluation; November 2006 VA psychiatric hospitalization records; a May 2007 VA psychiatry note; and the Veteran's testimony regarding onset and continuity of symptoms.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any low back disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service back injuries, the examiner must elicit a full history from the Veteran regarding the in-service incident(s), the back symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a)  Identify all lower back disorders present during since 2003.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that each currently diagnosed low back disorder had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the following:  the Veteran's STRs significant for complaints of low back pain following a car accident; a March 2002 VA spine examination; January 2003 consultation at Hastings Orthopedic Clinic; and August 2013 VA lumbar spine x-rays.

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed right inner ear disorder, to include Meniere's disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all right inner ear disorders present.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that a right inner ear disorder had its onset or, or is otherwise related to, the Veteran's period of active service?

The examiner must address the following:  a February 1991 VA audiology evaluation; December 2009 VA otolaryngology report; a September 2013 VA neurology consultation; and Birmingham VAMC records from 2013 showing a current diagnosis of Meniere's disease with a history of symptoms since 1984.

9.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his right hand disorder, claimed as arthritis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all right hand disorders present.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that a right hand disorder had its onset in, or is otherwise related to, the Veteran's period of active service, to include the underlying injury for which the Veteran's left shoulder is service connected?

c)  Is it at least as likely as not (a 50 percent or greater probability) that a right hand disorder is caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

The examiner must address the following:  the Veteran's STRs noting several in-service right hand injuries; the February 1991 VA orthopedic examination; a March 1991 VA nerve conduction study report; and the Veteran's testimony regarding onset and continuity of symptoms.

10.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed left hand disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all left hand disorders present.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that a left hand disorder had its onset in, or is otherwise related to, the Veteran's period of active service, to include the underlying injury for which the Veteran's left shoulder is service connected?

c)  Is it at least as likely as not (a 50 percent or greater probability) that a left hand disorder is caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

The examiner must address the following:  an October 1988 VA examination; the February 1991 VA orthopedic examination; March 1991 VA nerve conduction study report; a December 2001 VA orthopedic appointment; January 2003 private treatment records from Hastings Orthopedic clinic; and the Veteran's testimony regarding onset and continuity of symptoms.

11.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed heart disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify any heart disorders present.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that a heart shoulder disorder had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the following:  the Veteran's STRs significant for in-service complaints of chest pain and heart problems; a September 2002 VA myocardial perfusion study; a February 2003 VA progress note; the Veteran's March 2006 statement; December 2012 private records from Riverview Regional Medical Center; February 2013 VA stress test results; and the Veteran's testimony regarding onset and continuity of symptoms.

12.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed upper back or neck damage.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Does the Veteran have a current diagnosis of an upper back or neck disorder?  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently present upper back or neck disorder had its onset in, or is otherwise related to, the Veteran's period of active service, to include the underlying left shoulder injury for which the Veteran's left shoulder is service connected?

c)  Is it at least as likely as not (a 50 percent or greater probability) that any currently present upper back or neck disorder was caused or aggravated by the Veteran's service-connected residuals of a left shoulder injury?

The examiner must address the following:  October 1981 STRs indicating a whiplash injury; a January 1986 STR noting a neck injury; a July 1990 private neurological consultation noting a June 1990 car accident; August 1990 private MRI testing indicating cervical spine disc bulging; January 2003 private medical records noting no evidence of cervical radiculopathy; October 2003 VA x-rays; and the August 2015 testimony of the Veteran at the Board hearing.  

13.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

14.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

15.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


